DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (WO 2009/063043 using US 2019/0002626 as the English language equivalent for the citations below).
Regarding claim 1: Kramer et al. teaches a thermosetting epoxy resin composition (abstract) comprising an epoxy resin having on average more than one epoxy group per molecule (para. 12), a curing agent such as adipic acid dihydrazide (para. 79), and an accelerator of the claimed formulas (para. 14-25).  While Kramer et al. teaches other possible hardening agents other than the dihydrazide, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the dihydrazide of Kramer et al. and would have been motivated to do so since Kramer et al. teaches it is an acceptable hardener to choose to achieve the disclosed invention. 
Regarding claim 2: Kramer et al. teaches R1 is H, R2 and R3 are each methyl, ethyl or propyl (para. 49) and n is 1 (para. 21, and if R1 is H, n has to be 1).
Regarding claim 3: Kramer et al. teaches that R1 is the claimed formula (para. 41) and R2 and R3 are each methyl, ethyl or propyl (para. 48).  If R1 is the claimed formula, then n must be 2.
Regarding claim 6: Kramer et al. teaches dicyandiamide is an optional component (para. 80), which means that none may be present.
Regarding claim 8: Kramer et al. teaches core-shell polymers (para. 89).
Regarding claim 9: Kramer et al. teaches the proportion of epoxy resin A is 15-60 % by weight (para. 76) of the composition, which overlaps the claimed range.
Regarding claim 11: Kramer et al. teaches a one component thermosetting adhesive (para. 8).
Regarding claim 12: Kramer et al. teaches a process for adhesive bonding comprising applying to a heat stable substrate (para. 193), contacting/bonding to another substrate (para. 193) and heating to a temperature of 100-220 °C (para. 193).
Regarding claim 13: Kramer et al. teaches curing for 10 minutes to 30 minutes, which overlaps the claimed range (para. 196) at 100-220 °C (para. 193).
Regarding claim 14: Kramer et al. teaches an adhesive bonded article (para. 198).

Claims 1, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira (US 2015/0344649).
Regarding claim 1: Sequeira teaches a thermosetting (para. 156) epoxy resin composition comprising an epoxy resin that is polyfunctional (para. 23), an adipic acid dihydrazide (para. 90) and an accelerator of formula (Ia)/methylene diphenyl bis urea (para. 92), where R1 is an araliphatic radical, R2 and R3 are alkyl groups and n is 2. While Sequeira teaches other possible hardening agents other than the dihydrazide, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the dihydrazide of Sequeira and would have been motivated to do so since Sequeira teaches it is an acceptable hardener to choose to achieve the disclosed invention.
Regarding claim 4: In formulation 3 (table 1) Sequeira teaches the epoxy resins MY9512, which is a tetrafunctional compound with a molecular weight of 500, ECN 1299, which has a molecular weight of 1080, and DER 332, which has a molecular weight of 348.  Therefore, the moles of epoxy are (38.76/500) + (20/1080) + (20/348) = 0.153 moles.  The dihydrazide is adipic dihydrazide, which has a molecular weight of 174.2, so the moles of hydrazide is 6.83/174.2 = 0.0392 moles.  The ratio of 0.153/0.0392 = 3.9, which falls within the claimed range.
Regarding claim 6: Sequeira teaches the composition can be free of dicyandiamide (para. 28).
Regarding claim 10: Sequeira teaches a viscosity of 1000 to 100,000 Pa∙s (para. 137) which overlaps the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (WO 2009/063043 using US 2019/0002626 as the English language equivalent for the citations below) or Sequeira (US 2015/0344649) as applied to claim 1 set forth above and in view of Motomura (US 2015/0111035).
Regarding claim 5: Kramer et al. or Sequeira teach the basic claimed composition as set forth above.  Not disclosed is the particle size of the dihydrazide.  However, Motomura teaches a similar composition comprising dihydrazide with a diameter of 0.5-15 microns (para. 51). Kramer et al. or Sequeira and Motomura are analogous art since they are all concerned with the same field of endeavor, namely thermosetting epoxy resins. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the dihydrazide having the particle diameter of Motomura in the composition of Kramer et al. or Sequeira and would have been motivated to do so that the curing agent does not dissolve in the solvent, creating a reduction in storage properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (WO 2009/063043 using US 2019/0002626 as the English language equivalent for the citations below) or Sequeira (US 2015/0344649) as applied to claim 1 set forth above and in view of Golden et al. (US 2011/0011533).
Regarding claim 7: Kramer et al. or Sequeira teach the basic claimed composition as set forth above. Not disclosed is the ratio of accelerator in grams per mole epoxy groups.  However, Golden et al. teaches a urea accelerator in an amount of 0.1-40 parts per hundred resin (para. 56) in a composition having 2 moles of epoxy groups (100% of the epoxy resins have 2 epoxy functional groups each).  Therefore, there is 0.05-20 g of the accelerator per 1 mole epoxy groups. Kramer et al. or Sequeira and Golden et al. are analogous art since they are all concerned with the same field of endeavor, namely thermosetting epoxy resins. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the ratio of Golden et al. in the composition of Kramer et al. or Sequeira and would have been motivated to do so to provide a curing rate adequate for the desired product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767